OPINION — AG — ** BOARD OF PUBLIC AFFAIRS — AIRPLANE ** IN VIEW OF THE PROVISIONS OF 74 O.S. 92 [74-92] (SELL — COMPETITIVE BIDDING) IT IS THE OPINION OF THE AG THAT THE BOARD OF PUBLIC AFFAIRS, THE DEPARTMENT OF PUBLIC SAFETY HAS AN AIRPLANE (AIRCRAFT) WHICH IS WORN AND UNSATISFACTORY FROM ANY CAUSE FOR THE PURPOSE FOR WHICH IT IS INTENDED, (WHICH WOULD INCLUDE LACK OF NEED FOR SUCH AIRPLANE), AND IF, IN THE JUDGMENT OF THE BOARD, THE EXCHANGE OF SAME SHALL BE FOR THE BENEFIT OF THE STATE, SAID BOARD, IN PURCHASING NEW AUTOMOBILES FOR THE DEPARTMENT OF PUBLIC SAFETY, MAY EXCHANGE SAID AIRPLANE FOR SAID NEW AUTOMOBILE, PAYMENT THE DIFFERENCE THEREFOR. IT IS NOTED THAT THE DEPARTMENT OF PUBLIC SAFETY IS NOT AUTHORIZED BY LAW TO MAINTAIN A REVOLVING FUND AND MAKE EXPENDITURES THEREFROM FOR PURCHASE OF SUPPLIES AND EQUIPMENT, AND THEREFORE 62 O.S. 120.1 [62-120.1] THRU 62 O.S. 120.5 [62-120.5] [62-120.5] WOULD NOT BE APPLICABLE TO SAID DEPARTMENT. (RICHARD HUFF). 74 O.S. 120.1 [74-120.1], 74 O.S. 64 [74-64] [74-64] CITE: